Robinson, J.
(dissenting). In August, 1915, Robert O’Connor owned a quarter section of land which he conveyed to the plaintiffs, taking a purchase-money mortgage for $1,710, recorded September 8, 1915. • The deed was not recorded until November 5th. As the mortgage was to the owner of the title, it was in the chain of title, and it was constructive notice to purchasers. It showed clearly that O’Connor had transferred title and taken back a mortgage. Subsequently a justice’s court judgment was docketed against O’Connor, and the land was sold on execution. Then in January this action was commenced to set aside the sale. If the action was prosecuted with efficiency and in good faith, the record fails to show it. It does not show the value of the land or any controlling equities which should appeal to the court, to prevent one man from stealing the land of another. It does not show any evidence, only a stipulation altogether in favor of the defendants. It is stipulated that they knew nothing of the plaintiffs’ title when the recorded mortgage was ample notice to them.
Defendants base their claim of title on Laws of 1903, chap. 152, “An Act Amending §§ 3501 and 3505 of the Revised Codes Relating to the Recording of Conveyances and the Effect Thereof.” The amendment is an addition, to the effect that every conveyance of land not recorded shall be void against an attachment levied thereon or a judgment obtained at the suit of any party against the person in whose name the title to such land appears of record. The amendment is void for several reasons:
1. It was not passed by the legislative assembly. The act was Senate Bill 205.
*339On March 5, 1903, it was passed-by the senate. On March 4, 1903, the bill was read in the house and referred to the “Steering committee.” On March 4th, at the close of the day, the bill was put upon final passage, and it was lost. The vote against it was, ayes, 23; nays, 54. Davis gave notice of a motion to reconsider. House journal, 809. The motion to reconsider was never made, but on March 6th; the last day of the session, without any motion to reconsider, the lost bill was taken up and passed. That is as the records show it, and after the passage the title was amended by adding thereto the words, “relating to the recording of conveyances and the effect thereof.” House Journal 914 — 915. That was on March 6, 1903, the last day of the session; but as. the senate journal shows, on March 6, 1903, the bill with the title as amended was reported back to the senate (Journal, 612). On March 6th, late in the day, without a record vote, it is written the senate concurred in the amendment. Then, on the passage of the bill as amended, there were, ayes, 34; nays, none. And thus during the last two or three days of the session this bill without a title was rushed through both houses.
Section 61 of the Constitution is mandatory. Under it every bill for an act must embrace only one subject, which must be expressed in its title. The title of an act must go with it from the beginning to the end, so as to give notice to the lawmakers. and the people, of the subject and purpose of the act. The title may not be formulated after the passage of the act; and when a bill has been voted on and lost it may not be again submitted for passage without a prevailing motion to reconsider it. Hence, the act in question was never passed, and it is not a law.
2. The act is in conflict with the 14th Amendment, that no state shall deprive any person of property without due process of law. The amendment declares every conveyance of land to be void as against an attachment levied thereon or a judgment at the suit of any party against the person in whose name the title to the land appears of record prior to the record of such conveyances. Under such a statute no person could safely take title to land unless he stood in the office of the register of deeds and filed his conveyance immediately. A party paying $10,000 cash for a tract of land, and filing his deed in two minutes, might find that a judgment for $10,000 had just been docketed against *340his grantor. Thus, by paying to docket a judgment, a purchaser in go&d' faith, nowise in fault, might be deprived of his land. A person may pnt a dollar in the slot with a positive assurance of gaining several thousand at the éxpense of some innocent purchaser. That is no due process of law. Under our statute on transfers a grant of land vests in the grantee the title without any recording of the conveyance, and a vested title to land may not be set aside in a twinkling by merely filing a paper claim against it. When a claimant pays merely the expense of filing a claim he pays no consideration for the land. He is not a bona fide purchaser, and the law cannot make him such.
C'ounsel for plaintiff has not presented these points in his brief, but that does not relieve this court of responsibility. Every lawyer has a certificate from the court that he is competent and may safely be trusted to conduct the trial of a case. Suitors have a right to rely on such certificate. Hence, it is the duty of this court to protect them against errors of their lawyers.